J-A32015-14


                              2015 PA Super 29

R.L.P.,                                         IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellant

                    v.

R.F.M.,

                         Appellee                    No. 1540 EDA 2014


             Appeal from the Order Entered October 14, 2014
           In the Court of Common Pleas of Montgomery County
                    Civil Division at No(s): 2010-06638


BEFORE: PANELLA, OLSON and FITZGERALD,* JJ.

CONCURRING AND DISSENTING OPINION BY OLSON, J.:FILED FEBRUARY 11, 2015

      I agree with the learned Majority's conclusion that the substantive

provisions of the trial court's custody order should be affirmed. I also concur

in the Majority's assessment that the original transcribed version of the trial

court's order, with its attendant exchanges between the court and counsel,

is far too convoluted and confusing to comply with Rule 1915.10(b) of the

Pennsylvania Rules of Civil Procedure. I write separately, however, as I am

unable to agree with the mandatory nature of the Majority's solution to the

present problem; to wit the Majority's holding that, "in order to be

sufficiently specific to be enforced, an order of custody must be entered as a

separate written order, or as a separate section of a written opinion"

designated under the heading of "Order." See Majority Opinion at 1-2 and 7

(emphasis added).

*Former Justice specially assigned to the Superior Court.
J-A32015-14




       As the Majority suggests, it is self-evident that, in many if not most

cases, the process of preparing a separate written order will provide the trial

court with an opportunity to organize its thoughts and coherently articulate

the intended terms of its adjudicatory directive. The format of an order is no

guarantee, however, that it will be sufficiently clear and specific to merit

enforcement, as Pa.R.C.P. 1915.10(b) requires. Moreover, nothing in our

procedural or appellate rules, or the relevant interpretive case law, dictates

the precise format of an appealable or enforceable order.1        Accordingly,

unlike my learned colleagues, I would conduct any inquiry under Rule

1915.10(b) on a case-by case basis and allow remand for confirmation or

clarification, as occurred in the present case, where an order does not meet

the "sufficiently specific" criteria of that provision.




____________________________________________


1
  Our appellate rules provide that “no order of a court shall be appealable
until it has been entered upon the appropriate docket in the lower court,”
Pa.R.A.P. 301(a)(1), and that “[e]very order shall be set forth on a separate
document.” Pa.R.A.P. 301(b). In my view, so long as the transcribed notes
of testimony docketed as the trial court’s order are sufficiently clear and
specific to permit enforcement of the terms of the court’s custody directive,
then I believe that Pa.R.A.P. 301(a)(1) and (b) and Pa.R.C.P. 1915.10(b)
have been satisfied.



                                           -2-